Title: Edward Coles to James Madison, 17 August 1834
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Albemarle County. Virginia
                                
                                August 17. 1834.
                            
                        
                        
                        On a recent occasion, when one of the States of the Union promulgated doctrines subversive of the principles
                            of the Constitution, and assumed an attitude which endangered the peace of the Confederation, you stepped forward from
                            your retirement in a manner creditable to your head & heart to correct the aberration, and explain that
                            constitutional Chart of which you had been the chief draftsman. Having been thus greatly instrumental in correcting the
                            dangerous heresies in relation to the relative rights & duties of the States united, & the States
                            seperate, it is to be hoped you will not now feel less willing to come forward to correct errors lately promulgated in
                            relation to the appropriate powers of the different Departments of the Fedl Govt—The doctrine of Nullification, however
                            dangerous to the peace & union of the States, was harmeless compared to the Executive powers &
                            prerogatives now claimed by the President of the U. S.—The former was set forth by only a single State, & that
                            comparatively a feeble one, & was considered absurd by the others; whereas the latter are sustained by all the
                            popularity and power and patronage of the Chief Magistrate of the U. S.—and we accordingly see them advocated more or
                            less in every part of the Union, and in many instances by those who are classed among the republicans of the land. Again,
                            Nullification only endangered the Union—Jacksonism—or the doctrines of the President—are destructive of many of the
                            great fundamental principles on which rest the Fedl as well as the State Governments. And the danger is that the
                            popularity of the Author of them, and the passions & prejudices co-operating with the esprit de corps of party may
                            make popular what would otherwise be scouted as the most revolting heresies. It can only be on this principle that they
                            are now countenanced, & the longer they are, the more they will gain strength. It is to arrest these fatal
                            doctrines, which are thus gaining ground, that I now invoke your assistance. This is due as well to that vigilant
                            guardianship which you have on so many occasions extended to the Constitution, as to your own opinions &
                            character, which I would fain hope are not correctly understood by those who imagine they see in certain notes of yours
                            lately published that you approve of the present Administration, & of course of the doctrines of the President as
                            set forth in his Proclamation & Protest, and of his high handed & lawless measures in relation to the
                            public moneys.
                        There were previous acts in the Administration of the Govt by Gen: Jackson, concerning which I think it
                            peculiarly desirable to have your opinion in a form to be preserved, as improper inferences will probably be hereafter
                            drawn from your silence. I allude particularly to the extent & manner in which the veto power has been exercised—especially in the qualified veto of the Chicago road bill: Also to the disregard of the concurrent power of the Senate in
                            appointments to Office—as may be seen in the appointment of Gwinn and others, and in the doctrines contained in the
                            Message renominating the rejected Bank Directors &c &c. But I would particularly invite your attention to
                            the principles which were openly avowed by the President & his friends that Offices were the spoils of victory—that they were to be considered as the personal property of the successful candidate for the Presidency, & were to
                            be given to his personal & political friends as a reward for their personal services rendered him in his election—that it was proper for the President to remove all those from office who had not advocated his election, & so to
                            bestow the patronage of the Govt as to reward his supporters and to punish his opponents. This as a rule of action would
                            revolutionise the Govt, for certainly that is not a free Govt where a Citizen is subject to punishment for the exercise
                            of his political rights; where he cannot even give his vote without incuring the risk of being disfranchised during the
                            term of service for which the party was elected—the doctrine being that no man has a right to retain or receive an office
                            except from the hands of him who he had aided in electing. Of course those who are so unfortunate as to be in the minority
                            in any election lose all their political rights, & are ineligible to any office of honor or profit, however
                            orthodox may be their political principles, honorable & patriotic their conduct, and capable they may be of
                            serving the public. If this be the true object & character of the Govt, nullification, or some other doctrine of
                            destructiveness, is not so much to be deplored as I once supposed, when I beheld the Govt dealing equal justice &
                            protection to all—"when the majority imposed no other conditions on the minority than what they imposed on themselves"—and when in making appointments the enquiry was not whether the individual had voted for the President, but "was he
                            honest, was he capable, and was he faithful to the Constitution".
                        But it is not necessary for me to point out to you the
                            many instances in which deplorable inroads have been made in the practice & principles of the Govt by the present
                            Chief Magistrate—nor the obligations which peculiar circumstances have placed you under to correct these errors, and put
                            the Ship of State, which you were so instrumental in building and so long steered successfully, in its old Constitutional
                            and Republican tract.
                        I am induced to trouble you with this letter not only from my belief that this is an occasion when you should
                            not conceal your opinions from your Countrymen, but that if you remain silent, or commit not to paper for their future
                            information your animadversions on these extraordinary assumptions of power, that the omission will be construed into your
                            acquiescence in them—particularly after having given so many proofs of your deep solicitude for the preservation in all
                            its purity of that Constitution of which you were the chief Author and ablest expounder. With the most profound admiration
                            and regard I am truly & sincerely yours
                        
                            
                                Edward Coles
                            
                        
                    